COLLIER, C. J.
The twelfth section of the act of 1833, “concerning attachments,” enacts, Whenever an officer may be *475required to levy an attachment, he may require the plaintiff In the same, to execute to him a bond of indemnity for his secui’ity, if it should afterwards appear that the property levied on does not belong to the defendant, [i 'lay’s Dig. 58.] The sixteenth section of the act of 1807, concerning executions, &r. provides that where a doubt shall arise, whether the right of property levied on by execution, is in the debtor’, the sheriff may apply to the plaint,ff his attorney, &c. for his bond, with good security, for indemnification for the sale of the property seized, &c. [Clay’s Dig. 210.] By the first section of the statute of 1827, it is enacted, that whenever a sherff, coroner or constable, takes from the plaint.ff n an execution, a bond indemnifying him for levying or selling property, the title to which is doubtful or disputed, if suit is instituted against him or any of his deputies, for making such levy or sale, he may givenot.ee to the principal and sureties in the bond, of the pendency of the suit, whose duty it shall be to defend the same, and a judgment for the same amount, shall be rendered by the court, on motion, in favor of the sheriff, coroner, or constable, against the principal and surety in the bond, as may be obtained by the party suing such sheriff, &c. [Clay’s Dig. 213.]
The acts of 1807, and 1827, apply in terms where property has been levied on by execution. In fact, both those enactments relate to the final process, the protection of sheriffs, &c. and it is clear, as well from their titles as subject matter, were not intended to embrace original attachments. If this were a question of doubt, the act of 1833 would furmsh a persuasive argument in favor of our conclusion. For it may be asked, why was this statute enacted, if those of an earlier date subserved the same purpose? It shows that the legislature supposed that the matter for which it provides, was a casus omissus in its previous enactments.
If the language of the act of 1827, could by a liberal construction be held to extend to a levy or sale under attachment, yet the act of 1833, ¡n authorising a bond of indemnity to be required by the officer levy.ng an attachment, without providing a summary remedy by express enactment, or reference to the act of 1827, cannot be held to have adopted it by implication. The omis-s.on to provide the mode of proceediag in such cases, serves rather to show that it was not intended that any other than the or*476dinary common law remedies, should be adopted. Whether statutes affording a summary remedy, should not be strictly construed, it is unnecessary to inquire.
It follows from what has been said, that the obligee cannot recover on the bond in the case before us, by adopt.ng the remedy prescribed by the statute of 1827. Whether the facts stated in the record, interpose a bar to an action prosecuted in the usual form, it will be time enough to determine when such an action shall have been brought, and the case is presented for our decision.
We have only to add, that the judgment is reversed.